Citation Nr: 1537069	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-01 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 2007 to September 2008.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran requested a hearing before the Board via his December 2011 substantive appeal.  The RO scheduled his hearing for a date in May 2015, but the Veteran failed to appear.  There is no indication in the record that the Veteran requested the hearing to be rescheduled.  

The record before the Board includes electronic records within Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons described below, the opinion obtained in this case is inadequate, thus, this claim must be remanded for corrective action.  

At the time of his January 2010 claim, the Veteran reported that he injured his hand in service.  At his July 2010 VA examination, he recalled experiencing hand pain while doing push-ups in service.  While he could not recall any particular diagnosis, he recalled being prescribed medication.  The examiner indicated the Veteran's reports of experiencing symptoms ever since that time.  The Veteran suggested that his symptoms are worse now than at the time of his 2008 separation from active service.  Later in the report, the examiner opined that it is less likely than not that the Veteran's current disability, diagnosed as wrist strain and borderline widening of scapho-capitate and scapho-trapezoid space, is causally connected to the Veteran's active service.  The basis for this opinion was that there is no evidence of a disability at separation (there is in fact no separation examination of record) and during service there was one visit related to the right hand (a July 2008 service treatment record shows treatment for pain in the third digit of the right hand times three weeks with noted malformation of the fingers and discoloration of the fingernail).  In the rationale, the examiner failed to consider the Veteran's recollection of experiencing pain in service while doing push-ups, which continued through to the date of examination.  The Board observes that the Veteran is indeed competent to report symptoms such as a history of pain in his hand or fingers.  The VA examiner's failure to consider this competent lay evidence renders the opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. at 39.  A remand is unavoidable in this circumstance.

Further, the record before the Board presently includes records from Palm Beach, Columbia and Fort Leonard Wood VA healthcare facilities dated between December 2010 and October 2011, none of which pertain to the right hand.  At the time of his November 2010 notice of disagreement, the Veteran reported receiving treatment for his claimed disability at the Columbia VA Medical Center (VAMC).  On remand, the RO must associate with the record before the Board all relevant VA treatment records dating since the Veteran's separation from active service, including those referenced by the Veteran in his notice of disagreement.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's right hand disability since his September 2008 separation from active service, to include all pertinent VA records, such as the records from the Columbia VAMC referenced by the Veteran in his notice of disagreement.  

2.  If any requested records related to remand instruction 1 are not available, the claims files should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Once the record is developed to the extent possible, all pertinent evidence must be made available to and reviewed by the examiner who conducted the July 2010 examination, if available.  If that examiner is not available, all pertinent evidence should be provided to another competent medical professional.

The examiner should prepare an addendum which takes into account the competent and credible lay testimony in the claims file, including the statements made at the July 2010 examination pertaining to symptoms experienced in service and since.  The examiner or competent medical professional issuing the opinion should review the claims file and state whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current symptoms of the right wrist/hand are residuals of the in-service pain reported by the Veteran while doing push-ups, or to the July 2008 pain in the third digit of the right hand for three weeks with noted malformation of the fingers.  The examiner must consider the Veteran's report of symptoms during his active service and continuing since that time.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2015), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  When the development requested has been completed, the case should be reviewed by the RO or AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




